ACCEPTED
                                                                                          03-13-00025-CV
                                                                                                  6591587
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     8/20/2015 6:01:19 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             The Chimene Law Firm
                                                               2827 Linkwood Dr.
                                                              Houston,   TX.IN77025
                                                                      FILED
                                                                3rd COURT OF APPEALS
                                                             michelec@airmail.net
                                                                    AUSTIN, TEXAS
                                                                8/20/2015 6:01:19 PM
                                  August 19, 2015                 JEFFREY D. KYLE
                                                                        Clerk

Hon. Jeffrey D. Kyle, Clerk
Court of Appeals for the Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

      Re: Case No. 03-13-00025-CV; Jerry Scarbrough, Melissa
      Deaton and Denise Steel; On Appeal to the Third Court of
      Appeals

Dear Sir:

      In Response to the Court’s letter setting oral argument for Oct 22nd, please be
advised that all three appellants will appear to argue in Belton, Texas, and their
counsel, Michele Barber Chimene will argue for all three.

      Respectfully,
      /s/ MB CHIMENE

      Michele Barber Chimene


cc:

Mr. Daryl L. Moore
1005 Heights Blvd.
Houston, TX. 77008

Mr. Jack R. Crews
15 North Main St.
Temple, TX. 76501